ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Amendment
This Office Action is responsive to the After Final Amendment filed on 08 March 2022 filed as part of the AFCP 2.0 program. As directed by the amendment: Claims 1 and 2 have been amended, no claims have been cancelled, and no claims have been added.  Claims 1-15 are presently pending. 
However, the amendments to the claims will NOT be entered by the Examiner. The amendments to Claim 1 and 2 significantly alter the scope of the claims, and therefore would require further search and consideration by the Examiner outside of the time allotted for the AFCP 2.0 program. Furthermore, the amendments to the claims are not deemed to place the application in better form for appeal by materially reducing for simplifying issues for appeal. 
Response to Arguments
The Applicant's arguments filed in the After Final Amendment filed 08 March 2022, filed as part of the AFCP 2.0 program, have been fully considered. The Examiner agrees with the Applicant’s arguments (Pages 6-9 of Response) that the amendments to Claims 1 and 2 would overcome the previous 35 USC 112(b)/pre-AIA  second paragraph rejections and the previous 35 USC 103 rejections as currently applied in the previous Final Rejection Office Action mailed 09 December 2021, particularly with respect to the previously cited Bottomley et al. and Johnson et al. references. 
However, the amendments to the claims will NOT be entered by the Examiner. The amendments to Claim 1 and 2 significantly alter the scope of the claims, and therefore would require further search and consideration by the Examiner outside of the time allotted for the AFCP 2.0 program, including in view of the newly cited prior art described below. Furthermore, the amendments to the claims are not deemed to place the application in better form for appeal by materially reducing for simplifying issues for appeal. 
The prior art made of record and not previously relied upon is considered pertinent to the Applicant's disclosure: 
Zeijlemaker (US Publication No. 2003/0144719) discloses an implantable electrode (10, Fig. 1, Abstract) comprising a stub line (shield wire 60, Figs. 6, 7, 9, 10; Paragraph 0014, 0038, 0041-0042, 0044-0045, Abstract) has a first end which is connected to at least one electrode line (42, Figs. 6, 7, 9, 10) in order to extend an effective line length, and the second end is a free end which is unconnected to any element (shield wire 60 has free/unconnected  end, Figs. 6, 7, 9, 10, Paragraph 0014, 0038, 0041-0042, 0044-0045, Abstract). 
Tsitlik et al. (US Patent No. 5,217,010) discloses an implantable electrode (Abstract) comprising a shield line (140, Fig. 6a; 144, Fig. 6b; 212, 8a; 230, Fig. 8b; 250, Fig. 9a; 254, Fig. 9b) which is only connected to the conductors on one end (Col. 12, Lines 3-40, 59-67, Col. 13, Lines 20-50, Abstract). 
Therefore, Claims 1-15 remain rejected as described in detail in the Final Rejection Office Action mailed 09 December 2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792